CORRECTED OPINION

PER CURIAM.
On the court’s own motion, we withdraw the earlier opinion issued April 24, 2013, and substitute the following corrected opinion in its place.
Appellant Dion Waye appeals from an order summarily denying his motion, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking an award of 1249 days of credit for time served prior to sentencing. The trial court summarily denied the motion, stating in its order that the defendant expressly agreed that, as part of a negotiated plea, he would receive only 925 days of credit. Although the trial court’s order makes reference to the minutes of the court file which purport to indicate the award of 925 days’ credit, neither that portion of the court file, nor *351the relevant portions of the plea colloquy, were attached to the order.
We therefore reverse and remand for the trial court to either enter an order attaching that portion of the record which shows conclusively that Appellant is entitled to no relief, see Fla. R. App. P. 9.141(b)(2)(D) (providing “[o]n appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief’), or for further appropriate proceedings on the motion.
Reversed and remanded for proceedings consistent with this opinion.